Citation Nr: 0800419	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2005 for additional compensation for dependents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In October 2007, the veteran 
testified at a personal Travel Board hearing before the 
undersigned.  


FINDINGS OF FACT

1.  In February 1984, the veteran furnished VA with proof of 
his dependency status and he was awarded additional 
compensation for dependents effective October 1983.

2.  The veteran's entitlement to additional compensation for 
dependents ended when his disability compensation was reduced 
effective March 1984.

3.  Effective September 1990, the veteran was awarded a 
temporary total rating and was notified in February 1991 of 
his potential entitlement to additional benefits for 
dependents, but he did not thereafter furnish the requisite 
information.  

4.  Effective March 1993, the veteran was awarded a temporary 
total rating, effective May 1993, he was awarded a total 
schedular rating, and effective May 1994, he was awarded a 30 
percent rating, and was notified in June 1993 of his 
potential entitlement to additional benefits for dependents, 
but he did not thereafter furnish the requisite information.  

5.  The veteran furnished the requisite dependency 
information in October 2005.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 1, 2005 for payment of additional benefits for 
dependents are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.31, 3.204, 3.205, 
3.400, 3.401 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  In this case, all pertinent development has 
been completed.  Further, for the reasons and bases discussed 
below, the veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, no further action is required 
pursuant to the VCAA.  

In April 1972, the veteran initially applied for VA 
compensation benefits.  At that time, he was not married and 
did not have any dependents.  

In a January 1984 rating decision, service connection was 
granted for a right knee disability.  A 10 percent rating was 
assigned effective December 1972.  For the period of October 
6, 1983 through February 1984, a temporary total rating was 
assigned.  Thereafter, the 10 percent rating was to be 
reinstated effective March 1984.  In January 1984, the 
veteran was notified of this action.  

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1977).  Effective October 1, 1978, Pub. L. 95- 
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115.

In his January 1984 notification letter, the veteran was 
advised that veterans having a 30 percent or more service-
connected disability might be entitled to additional 
compensation for a spouse.  He was told that in order that 
the additional benefits be payable from the earliest possible 
date, verification of marriage and birth of children should 
be submitted within one year of the date of the notice.  

Thereafter, in February 1984, the veteran sent the requisite 
proof of his marriage to M.L.M., and of the birth of their 
two children.  

In a February 1984 letter, the veteran was informed that he 
was being paid additional benefits for his spouse and 
children.  The veteran signed up for Direct Deposit of his 
compensation payment into his bank account.  

Thereafter, the veteran again sought a temporary total rating 
based on a period of hospitalization.  In a November 1990 
rating decision, a temporary total rating was assigned from 
September 1990 through October 1990.  In a February 17, 1991 
letter, the veteran was advised that VA might be able to pay 
additional benefits if he furnished dependency information.  
He was provided a VA Form 21-8764, which provided specific 
notice of the 30 percent requirement and instructions on how 
the veteran could receive additional compensation for his 
dependents.  The veteran was also provided a VA Form 21-686C, 
Declaration of Marital Status.  Thereafter, the veteran did 
not provide any information regarding his dependents.  

In a March 1991 rating decision, an extension of the 
temporary total rating based on a convalescent period was 
granted from September 1990 to January 1991.  In a March 8, 
1991 letter, the veteran was again provided a VA Form 21-
8764.  Thereafter, the veteran did not provide any 
information regarding his dependents.  In a December 1991 
rating decision, the RO determined that a 20 percent rating 
was warranted for the right knee disability effective January 
1991.  A January 1992 letter again notified the veteran of 
his potential eligibility for dependents benefits via the VA 
Form 21-8764 which was enclosed.  Thereafter, the veteran did 
not provide any information regarding his dependents.  

In a May 1993 rating decision, the veteran was granted a 
temporary total rating from March 1993 through February 1993, 
a schedular total rating from May 1993, and a 30 percent 
rating from May 1994.  In a June 9, 1993 letter, the veteran 
was again provided a VA Form 21-8764 which advised the 
veteran of his potential eligibility for dependents benefits.  
Thereafter, the veteran did not provide any information 
regarding his dependents.  

In a January 2002 rating decision, the RO assigned a total 
rating from June 2001 through July 2002, and a 30 percent 
rating from August 2002, for the veteran's service-connected 
left knee disability.  In a January 2, 2002 letter, the 
veteran was informed that he was being paid as a single 
veteran with no dependents.  He was again given a VA Form 21-
8764 which advised the veteran of his potential eligibility 
for dependents benefits.  Thereafter, the veteran did not 
provide any information regarding his dependents.  

In a September 2004 rating decision, the RO confirmed and 
continued the veteran's disability ratings for his service-
connected left and right knee disorders.  

On October 17, 2005, the veteran's submission of dependency 
information was received.  In an October 2005 letter, the 
veteran was notified that his dependent spouse (M.L.M.) had 
been added to his award effective November 1, 2005.  The 
veteran no longer had any dependent children.

In correspondence of record and at his personal hearing, the 
veteran asserted that he should be granted an earlier 
effective date for the award of additional dependency 
benefits.  He maintains that he provided VA proof of his 
marriage and the births of his children in 1984.  He contends 
that he never received any further notification that he had 
to furnish proof again of his dependency status.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).  In order to receive an additional payment for a 
spouse, sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205, 3.216 (2007).  

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.205.  The regulations also provide that VA will accept the 
written statement of a claimant as proof of marriage for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In this case, the veteran was originally granted increased 
compensation because of his three dependents in 1984, based 
on his award of a temporary total rating, retroactive to 
October 1983.  However, once the veteran's disability rating 
was reduced to below 30 percent, he was no longer entitled to 
the additional benefits for his spouse and children.  His 
compensation for his dependents was therefore appropriately 
reduced.

The Board recognizes that the veteran claims that he did not 
realize that the amount of his benefits had changed due to 
the fact that he was receiving his payments via direct 
deposit.  The Board finds the veteran to be credible in his 
testimony in that regard.  Nevertheless, his entitlement 
ended until his disability rating was again increased to the 
requisite 30 percent or higher rating.  


Thereafter, in a November 1990 rating decision, a temporary 
total rating was assigned from September 1990 through October 
1990.  Therefore, he again had potential entitlement to the 
additional award for his dependents.  Accordingly, in a 
February 17, 1991 letter, the veteran was advised that VA 
might be able to pay additional benefits if he furnished 
dependency information.  He was provided a VA Form 21-8764, 
which provided specific notice of the 30 percent requirement 
and instructions on how the veteran could receive additional 
compensation for his dependents.  The veteran was also 
provided a VA Form 21-686C, Declaration of Marital Status.  
However, as noted, the veteran did not provide any 
information regarding his dependents.  

As indicated above, there were several additional occasions 
when VA notified the veteran of his potential entitlement to 
additional compensation for his dependents and requested 
additional information.  The veteran, however, did not 
respond.  

The veteran maintains that he did not receive these 
notifications.  Yet, there is nothing in the record to 
indicate that he was not mailed these letters to his correct 
address of record or that the additional notification 
attachments were not included with the notification letter.

As to the veteran's assertion that he did not receive notice, 
there is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Here, the Board finds the veteran's mere assertion that he 
didn't receive his VA notification letters and attachments is 
not sufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that appropriate 
notification letters were sent to the veteran at his last 
known address of record.  The letters were not returned by 
the United States Postal Service.  Thus, the Board is 
satisfied that the veteran was properly and promptly notified 
of the disposition of the aforementioned rating decisions and 
of the dependency information and attachments. 

The veteran has not offered any evidence to support his 
assertion that he did not receive the VA letters nor were the 
letters returned by the United States Postal Service.  
Therefore, it must be presumed that he was given proper 
notice.  See Mindenhall.  Therefore, there is a presumption 
of regularity with respect to the VA letters and their 
attachments.  See United States v. Armstrong, 517 U.S. 456, 
464 (1996) ("'[I]n the absence of clear evidence to the 
contrary, courts presume that [Government agents] have 
properly discharged their official duties.'"); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The 
[presumption of regularity] doctrine thus allows courts to 
presume that what appears regular is regular, the burden 
shifting to the attacker to show the contrary."); Mindenhall 
(this presumption of regularity applies to procedures at the 
RO).  Moreover, the assertions of the veteran, standing 
alone, are not sufficient to rebut the presumption of 
regularity.  See Butler, supra.

Further, the Board recognizes that the veteran feels that he 
previously submitted his dependency information and since the 
information had not changed, it should have been sufficient.  
The RO properly recognized the veteran's dependency status in 
1984.  However, since the veteran's disability rating was 
reduced to below 30 percent, he needed to reestablish 
dependency when his disability rating again increased to 30 
percent or above.  In order to establish entitlement to 
additional benefits for dependents, the mere fact that a 
veteran has submitted evidence showing that he or she was 
married or had dependents is not sufficient to award such 
benefits.  Dependency status is not static.  The veteran 
established entitlement to a higher rating of payment based 
on his disability rating and the RO was not obligated to 
begin paying him additional benefits for a dependent spouse 
or children based solely on the information he previously 
provided.  The veteran was required to follow through with 
specific information after VA compensation benefits were 
awarded to him at the requisite level (30 percent or more), 
as required by law.  He failed to do so.

Again, the Board finds credible the veteran's statements that 
he did not notice that he was being paid as a single veteran, 
however, he was told that he needed to be awarded a 30 
percent disability rating or more to receive benefits for his 
dependents.  It is plausible that he thought that those 
benefits had been reinstated on VA's own initiative, but 
there was no notice from VA to that effect.  Further, in the 
January 2, 2002 letter, the veteran was specifically informed 
that he was being paid as a single veteran with no 
dependents.  He was again given a VA Form 21-8764 which 
advised the veteran of his potential eligibility for 
dependents benefits.  Clearly he was made aware that he was 
not being paid for dependents.  However, thereafter, the 
veteran did not provide any information regarding his 
dependents.  

Thus, in sum, the veteran was properly paid additional 
benefits for his dependents from October 1983 to March 1984.  
When the requirements for those additional benefits ceased 
being met (he was no longer rated 30 percent disabled or 
more), he stopped being paid the additional benefits.  When 
he again was awarded VA compensation benefits at 30 percent 
or more, he was requested to submit the pertinent dependency 
information, but he failed to do so.  The reason this 
information is requested is because there is no presumption 
that dependency information remains the same.  See generally 
38 C.F.R. § 3.652(a).  While the veteran may not have in fact 
realized that his payments had changed, it was his 
responsibility to be aware of those changes.  Further, as 
noted, the Board does not find credible that he did not 
receive VA notices regarding his compensation benefits.  
Thus, he was properly notified by VA.  Moreover, as noted, as 
of 2002, he was specifically told that he was only receiving 
benefits as a single veteran, but he did not reply to that 
notice, either.  

Therefore, while the Board is sympathetic to the facts of 
this case, that is, that the veteran was married to the same 
woman and had children in his care since he initially 
notified VA of such in 1984, he was under an obligation to 
report dependency information when VA requested such to 
establish entitlement and he failed to do so.  


Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31.  Pursuant 
to provisions of law governing the initiation of payments of 
benefit awards, the payment of increased compensation due to 
an added dependent shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.  

The assigned effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  In this case, the latest 
date is the date of claim.  The current dependency 
information was received in October 2005.  Payments were made 
effective November 1, 2005, and this action was proper and in 
accordance with VA law and regulation.  


ORDER

Entitlement to an effective date earlier than November 1, 
2005 for additional compensation for dependents is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


